Citation Nr: 0725377	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-42 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the right and left feet.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from October 1958 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Louisville, Kentucky.  

The Board issued a decision that addressed this issue in 
March 2006 which the veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2007, 
a Joint Motion for Partial Remand (joint motion) was 
submitted to the Court that was granted later that same 
month.  The service connection claim is again before Board 
for appellate review but first requires development to comply 
with the Court order.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.

The Board's March 2006 decision also denied service 
connection for diabetes mellitus, but that issue was not 
pursued on appeal to the Court.


REMAND

The veteran has indicated he is in receipt of Social Security 
Administration (SSA) benefits since 1993.  In denying service 
connection for frostbite residuals in March 2006, the Board 
concluded that as the SSA records had been generated decades 
after the veteran's discharge from service and only referred 
to his current level of disability, a remand for the SSA 
records should serve no useful purpose as the records would 
be cumulative of records already of record.  The Court 
disagrees.  See March 2007 Court order.  As such, a remand is 
in order to obtain the veteran's SSA records.  A review of 
the claims file also reveals that the May 2003 duty to assist 
notification letter sent to the veteran did not request he 
submit any evidence in his possession or notify him of 
potential rating and effective date criteria should his claim 
succeed.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice that requests the veteran 
submit any evidence in his possession 
pertinent to his claim.  The letter should 
also include notification of potential 
rating criteria and potential effective 
date criteria.

2.  Obtain the veteran's records from the 
Social Security Administration, including 
all medical records, which pertain to the 
disability or disabilities for which the 
veteran was awarded Social Security 
disability benefits.

3.  Thereafter, readjudicate the veteran's 
service connection claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


